
	
		I
		112th CONGRESS
		1st Session
		H. R. 1268
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mrs. Lowey (for
			 herself, Mr. Engel,
			 Mrs. Maloney, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide certain requirements for the licensing of
		  commercial nuclear facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power Licensing Reform Act of
			 2011.
		2.AmendmentsSection 103 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2133) is amended—
			(1)in subsection b.,
			 by inserting , including that the facility does not pose an unreasonable
			 threat to persons or the environment because of safety or security
			 vulnerabilities (including vulnerability to terrorist attacks), and that there
			 exist adequate evacuation plans for emergency events and that those plans have
			 been approved by the relevant Federal agencies and States within 50 miles of
			 the facility after by rule establish; and
			(2)in subsection c.,
			 by adding at the end the following: Any such renewal shall be subject to
			 the same criteria and requirements that would be applicable for an original
			 application for initial construction, and the Commission shall ensure that any
			 changes in the size or distribution of the surrounding population, or seismic
			 or other scientific data not available at time of original licensing, have not
			 resulted in the facility being located at a site at which a new facility would
			 not be allowed to be built..
			
